The offense is arson, the punishment is two years in the penitentiary.
The only serious complaint made by the appellant is at the action of the court in permitting the state to introduce in evidence the voluntary statement made by the accused. The confession sufficiently complies with the statute as to form, and if it was voluntarily made, it was admissible. There seems to be no controversy but that appellant was duly warned by the County Attorney, the officer who took the confession. The objection to its voluntary character is based on the proposition that *Page 545 
the Rev. G. Kuratko, a Catholic priest, the party whose house was burned, told the defendant while he was under arrest that Kuratko believed that defendant had burned the barn, and if he did burn it, to go ahead and tell the truth about it, and he, Kuratko, would help him all he could. Appellant admitted signing the confession before the County Attorney, and does not claim that the County Attorney made any representations causing him to sign the said statement. He contends, however, that the statement was not true, and that by reason of the representations made to him by the injured party, Kuratko, "that he would help him all he could," that he was thereby induced to sign same, and that same was not such a voluntary statement as the law contemplates. For the above reasons appellant objected to the introduction of the voluntary statement. It is a well settled rule in this state that:
To render a confession inadmissible upon he ground that it was induced by the promise of some benefit to defendant, such promise must be made or sanctioned by a person in authority.
As sustaining this rule, Mr. Branch on page 41 of his Ann. Penal Code, cites the following cases: Thompson v. State, 19 Tex.Crim. App. 614; Rice v. State, 22 Tex.Crim. App. 654;3 S.W. 791. Carr v. State, 24 Tex.Crim. App. 562; 7 S.W. 328; Neeley v. State, 27 Tex.Crim. App. 329; 11 S.W. 376; Cannada v. State, 35 Tex.Crim. Rep.; 32 S.W. 771; Carlisle v. State, 37 Tex.Crim. Rep.; 38 S.W. 991; Anderson v. State,54 S.W. 581; Williams v. State, 65 S.W. 1059; Brown v. State, 45 Tex.Crim. Rep.; 75 S.W. 33.
The case of Rice v. State, supra, seems to be clearly in point. The witness Kuratko was not a person in authority, as that term is construed by the decisions of this court, nor do we think any reversible error is shown in the court's failure to submit this issue to the jury.
Finding no error in the record, the judgment is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.